 
Exhibit 10.1
 
AMENDMENT #4 TO CONVERTIBLE PROMISSORY NOTE
ISSUED ON MARCH 18, 2016


THIS AMENDMENT #4 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON March 18, 2016
(the “Amendment”) is made effective as of June 30, 2017 (the “Effective Date”),
by and between CLS Holdings USA, Inc., a Nevada corporation (the “Company”), and
Old Main Capital, LLC, a Florida limited liability company (the “Holder”)
(collectively the “Parties”).


BACKGROUND


A.          The Company and Holder are the parties to that certain 8%
convertible promissory note originally issued by the Company to the Holder on
March 18, 2016, in the original principal amount of $200,000.00 (the “Note”).


B.          The Parties desire to amend the Note as set forth expressly below.


NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:


1.           The current outstanding balance of the Note as of the Effective
Date shall be multiplied by 1.075 (the amount attributable to the .075 increase
shall not be subject to any prepayment penalties under the Note).
 
2.           The Maturity Date (as defined in the Note) of the Note shall be
extended to July 15, 2017.
 
3.           This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Note, as
modified by the first amendment, the second amendment and the third amendment. 
Except as specifically modified hereby and by the first amendment, the second
amendment and the third amendment, all of the provisions of the Note, which are
not in conflict with the terms of this Amendment, shall remain in full force and
effect.
 
1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the 6th day of July, 2017.


CLS Holdings USA, Inc.
 
By: /s/ Jeffrey Binder                                          
Name: Jeffrey Binder
Title: Chief Executive Officer
 
 
Old Main Capital, LLC
 
By: /s/ Adam Long                              
Name: Adam Long
Title: President
 
 









 

 
2